UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
ANTONIO M. CALLAHAN,                                  :   CASE NO. 1:18 CV 1657
                                                      :
         Petitioner,                                  :
                                                      :
vs.                                                   :   OPINION & ORDER
                                                      :
WARDEN LASHANN EPPINGER,                              :
                                                      :
         Respondent.                                  :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


         Pro se petitioner Antonio M. Callahan has filed this action seeking a writ habeas corpus

pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) His petition challenges his 1995 conviction for

involuntary manslaughter in the Cuyahoga County Court of Common Pleas. The public docket in

the state criminal case shows that on June 27, 1995, petitioner pleaded guilty to involuntary

manslaughter in open court pursuant to the terms of an amended indictment and was sentenced to

five to twenty five years in prison. See State of Ohio v. Antonio M. Callahan, CR-95-320350

(Cuyahoga Cty. Ct. of Comm. Pls.).

         Petitioner indicates he “never [filed] any direct appeals” or challenged his conviction in

any way until he filed a petition for a writ of habeas corpus in the Ohio Supreme Court in 2018.

(See Doc. No. 1 at ¶ 12(c)-(e)). In that petition, he contended his “constitutional rights were

violated because there was no valid complaint ever filed with the Cuyahoga County Court office

invoking the trial court[’]s jurisdiction” and, therefore, he was unlawfully imprisoned. See Antonio

M. Callahan v. Warden LaShann Eppinger, Case No. 2018-0275 (Ohio Sup. Ct.). The Ohio

Supreme Court dismissed his petition sua sponte.
Case No. 1:18 CV 1657
Gwin, J.

        In his present, federal habeas corpus petition, petitioner contends he is in custody in

violation of his constitutional rights because there was “no complaint” in his criminal case and,

therefore, the trial court had no jurisdiction over him and his conviction is void. (Doc. No. 1 at ¶

12.) He contends the “accusatory instrument” that must be used to invoke jurisdiction is a “First

Filed Complaint.” (Id., Ground Two(a).)

        Pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases under § 2254, a federal

district court is required to examine a habeas corpus petition and determine whether “it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” If so, the district court must summarily dismiss the petition. See Rule 4; Allen v.

Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out” habeas corpus

petitions that lack merit on their face).

        The Court finds that the petition must be summarily dismissed. A federal court may

entertain a habeas corpus petition filed by a person in state custody only on the ground that he is

custody in violation of the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2254

Further, an application for a writ of habeas corpus may not be granted unless it appears that the

petitioner has exhausted all “remedies available in the courts of the State.” 28 U.S.C. §2254(b);

Hannah v. Conley, 49 F.3d 1193, 1196 (6th Cir. 1995) (per curiam). “The exhaustion requirement

is satisfied when the highest court in the state in which the petitioner was convicted has been given

a full and fair opportunity to rule on the petitioner’s claims.” Manning v. Alexander, 912 F.2d

878, 881 (6th Cir. 1990) (citations omitted).

        Even assuming petitioner has properly exhausted his state remedies, his petition must be

dismissed because it fails to allege a constitutional claim. It is well-established that federal habeas

corpus review does not extend to questions of state law. See Estelle v. McGuire, 502 U.S. 62, 67–

68 (1991) (“Today, we reemphasize that it is not the province of a federal habeas court to
                                           -2-
Case No. 1:18 CV 1657
Gwin, J.

reexamine state-court determinations on state-law questions.”). “A determination of whether a

state court is vested with jurisdiction under state law is a function of the state courts, not the federal

judiciary.” Wills v. Egeler, 532 F.2d 1058, 1059 (6th Cir. 1976) (per curiam). Whether an

indictment or other charging document is sufficient to confer jurisdiction on a trial court is an issue

of state law which is not cognizable on federal habeas corpus review. See McKay v. Collins, 12

F.3d 66, 69 (5th Cir. 1994); Hill v. Ludwick, No. 2:09–CV–11748, 2011 WL 5244824, at *5 (E.D.

Mich. Nov. 3, 2011). Challenges to the sufficiency of a state court charging document will be

cognizable on federal habeas review only where it deprives the petitioner of fair notice of the

charges against him. Cardenas-Borbon v. Burt, Case No. 10-13548, 2014 WL 793629, at *21

(E.D. Mich. Feb. 27, 2014).

        Here, the petitioner pleaded guilty to involuntary manslaughter pursuant to the terms of an

indictment. He was not deprived of a right protected by the Constitution on the basis that the

“accusatory instrument” used was not a “First Filed Complaint.”

        Accordingly, no cognizable federal constitutional claim is asserted in the petition. The

petition is, therefore, denied and this case is dismissed pursuant to Rule 4 of the Rules Governing

Section 2254 Cases. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal

from this decision could not be taken in good faith and that there is no basis on which to issue a

certificate of appealability. Fed. R. App. P. 22(b); 28 U.S.C. § 2253(c)(3).

        IT IS SO ORDERED.



Dated: October 30, 2018                                  s/  James S. Gwin
                                                         JAMES S. GWIN
                                                         UNITED STATES DISTRICT JUDGE




                                                   -3-
